959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul CLINCY, Petitioner-Appellant,v.Ray TOOMBS, Warden, Respondent-Appellee.
No. 91-2269.
United States Court of Appeals, Sixth Circuit.
April 1, 1992.

Before NATHANIEL R. JONES, RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges.

ORDER

1
Paul Clincy appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Following a jury trial, Clincy was found guilty of aiding and abetting armed robbery.   He received an eighteen to thirty year sentence.   In his petition, Clincy claimed that he received ineffective assistance of counsel at trial and on direct appeal, his confession was improperly obtained, and the trial court improperly instructed the jury regarding the charge of aiding and abetting armed robbery since no evidence linked him to the crime.


3
Upon review of the report and recommendation, the district court dismissed the case as a successive petition.   See McCleskey v. Zant, 111 S. Ct. 1454, 1466-67 (1991).   On appeal, Clincy argues that the district court improperly dismissed his petition.


4
Upon consideration, we conclude that the district court correctly dismissed the petition.   Accordingly, for the reasons stated in the magistrate judge's September 30, 1991, report and recommendation as adopted by the district court in its October 10, 1991, judgment, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.